PER CURIAM:
Wilbert Wesley Lewis appeals the district court’s order denying relief in his 42 U.S.C. § 1983 (2000) action, pursuant to the jury’s verdict. Lewis has not provided a transcript, and he fails to establish a basis to have a transcript prepared at government expense. 28 U.S.C. § 753(f) (2000). We have reviewed the existing record and find no basis for appellate relief. Accordingly, we affirm the district court’s order. See Lewis v. Boucher, No. CA-00-566-7 (WD.Va. Nov. 27, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.